IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DOMINICK D. DIPAOLO,                   : No. 274 WAL 2016
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
TIMES PUBLISHING COMPANY, D/B/A        :
ERIE TIMES NEWS, CYBERINK, LP,         :
D/B/A GOERIE.COM, LISA THOMPSON,       :
EDWARD PALATELLA JR., AND              :
MICHAEL MACIAG,                        :
                                       :
                    Petitioners        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.